Exhibit 10-23

 

ENERGY EAST CORPORATION
RESTRICTED STOCK AWARD GRANT

 

1.   Pursuant to the provisions of the Restricted Stock Plan, as it may be
amended from time to time (hereinafter called the "Plan"), of Energy East
Corporation (hereinafter called the "Company"), the Company hereby awards to
____________ (hereinafter called the "Participant"), on _________ (hereinafter
called the "Grant Date"), subject in all respects to the terms, conditions and
restrictions set forth herein and in the Plan, _____ shares (hereinafter called
the "Restricted Stock") of the Company's Common Stock ($.01 Par Value).
Capitalized terms not defined herein shall have the same definitions as in the
Plan.

2.   Except as otherwise provided herein, shares of Restricted Stock that
previously have not been forfeited to the Company in accordance with the terms
of this Restricted Stock Award Grant shall vest and the restrictions thereon
shall lapse as follows:

(i)   50% of the total number of shares originally granted and not previously
forfeited, rounded to the next whole number of the Company's Stock, shall vest
on the first day of the first calendar year that commences after the end of the
first Measurement Period in which Total Shareholder Return for the Company is at
least equal to 25%.

(ii)   All of the total number of shares originally granted and not previously
vested or forfeited shall vest on the first day of the first calendar year that
commences after the end of the first Measurement Period in which Total
Shareholder Return for the Company is at least equal to 50%.

(iii)   In any event, all shares originally granted and not previously vested or
forfeited shall vest upon the effective date that the Participant ceases to be
an employee of the Company or its Affiliates by reason of death, retirement,
permanent disability or termination by the Company or the applicable Affiliate
without cause (as determined in the sole discretion of the Committee). For
purposes of this grant, the effective date of a Participant's termination shall
be the date upon which the Participant ceases to perform services as an employee
of the Company.

(iv)   In any event, all shares originally granted and not previously vested or
forfeited shall vest on [January 1, 20__]. [On the first January 1st following
the 5th anniversary date of this Restricted Stock Award Grant.]

   For purposes of this section, (a) "Total Shareholder Return" shall mean the
Company's cumulative shareholder return, taking into account changes in stock
price, dividends and other distributions to shareholders, during a Measurement
Period; and (b) "Measurement Period" shall mean each period that commences on
February 13, 2003 and ends on a December 31st of a year in which all or a
portion of the Restricted Stock remains outstanding and unvested.

   Until vested, the Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of by the Participant, except by
will or the laws of descent and distribution. The Committee shall have the
authority, in its discretion, to accelerate the time at which any and all of the
Restricted Stock shall vest, or to remove any or all restrictions, whenever the
Committee, in its sole discretion, may determine that such action is appropriate
by reason of changes to applicable tax or other laws, or other changes in
circumstances occurring after the Grant Date. Until January 1, 2009, any shares
of Restricted Stock which have not vested are subject to the restrictions and
forfeiture provisions as provided herein or in the Plan.

3.   Upon the effective date of a termination of employment of the Participant
for any reason not specified in Section 2(iii) above, all shares of Restricted
Stock shall be immediately forfeited without any further obligation on the part
of the Company.

4.   The Company will issue certificates in respect of the shares of Restricted
Stock in the name of the Participant, and bearing a legend evidencing the nature
of the Restricted Stock and will hold such certificates on deposit for the
account of the Participant until such time as the shares represented thereby are
vested. Subject to the provisions of the Plan, unlegended certificates
representing vested shares and the related stock powers will be delivered to the
Participant as soon as practicable after vesting occurs.

 

5.   Simultaneously with the acknowledgment and delivery of this Restricted
Stock Award Grant by the Participant, the Participant will execute and deliver
to the Company a stock power for each Restricted Stock certificate issued in
favor of the Company, which will permit transfer to the Company of all or any
portion of the Restricted Stock that shall be forfeited, as provided herein and
in the Plan.

6.   Except as otherwise provided in the Plan and subject to such other
restrictions, if any, as determined by the Committee, the Participant, as owner
of the Restricted Stock, shall have all rights of a stockholder of the Company's
Common Stock, including, but not limited to, the right to receive dividends paid
with respect to the Restricted Stock and the right to vote (or to execute
proxies for voting) such shares. Notwithstanding anything to the contrary
contained herein, the Restricted Stock shall not be eligible for enrollment in
the Company's Dividend Reinvestment and Stock Purchase Plan.

7.   No provision contained in this Restricted Stock Award Grant will in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee pursuant to the terms of the Plan or resolutions adopted in
furtherance of the Plan, including, without limitation, the right to make
certain determinations and elections with respect to the Restricted Shares.

8.   All notices under this Restricted Stock Award Grant shall be in writing.
Notices, other communications and payments provided for in this Restricted Stock
Award Grant shall be deemed to have been duly given or made when delivered in
person or when mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the Company at the address set forth
below or to the Participant at the address set forth on the signature page of
this Restricted Stock Award Grant or to such substitute address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:

Corporate Secretary
Energy East Management Corporation
P.O. Box 3287
Ithaca, New York   14852-3287
Attention: Paul T. Karakantas

Notice to the Company may be given by telecopy and shall be deemed to have been
given when received by the Company at the telecopy number designed by the
Company.

 

9.   Notwithstanding anything to the contrary contained in any other Section of
this Grant Award, a Participant shall become vested in shares of Restricted
Stock that previously have not been forfeited to the Company upon the occurrence
of a Change in Control.

   For purposes of this Section 9, a "Change in Control" shall mean the
happening of any of the following events:

(i)   an acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (l) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); excluding, however, the following: (1) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (4) any
acquisition pursuant to a transaction which complies with clauses (1), (2) and
(3) of subsection (iii) of this definition; or

(ii)   a change in the composition of the Board such that the individuals who,
as of the effective date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section 9(ii), that any individual who becomes a member of the Board
subsequent to the effective date of the Plan, whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least
two-thirds of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board, but, provided, further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board; or

(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company ("Corporate
Transaction"); excluding, however, such a Corporate Transaction pursuant to
which (1) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation which
as a result of such transaction owns the Company or all or substantially all of
the Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (other than the
Company, any employee benefit plan (or related trust) of the Company or any
entity controlled by the Company or such corporation resulting from such
Corporate Transaction) will beneficially own, direct or indirectly, 25% or more
of, respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to the Corporate Transaction, and (3) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or

(iv) the approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

   For purposes of this Section 9, "Exchange Act" means the Securities Exchange
Act of 1934, as amended.

10.    The Participant shall be required to remit promptly to the Company, upon
demand, amounts sufficient to satisfy any applicable Federal, state and local
taxes that are required to be withheld with respect to the following events with
respect to the Restricted Stock: (i) the lapsing or other satisfaction of
forfeiture restrictions on the Restricted Stock, or, if earlier, the making of a
Section 83(b) Election with respect to the Restricted Stock, and (ii) the
payment of dividends with respect to Restricted Stock as to which a Section
83(b) Election has not been made and as to which the forfeiture restrictions
have not lapsed or been otherwise satisfied. With respect to the minimum
statutory tax withholding required in connection with the lapsing or other
satisfaction of forfeiture restrictions on the Restricted Stock, or, if earlier,
the making of a Section 83(b) Election with respect to the Restricted Stock, the
Participant may elect to satisfy such withholding requirement by having the
Company withhold shares having a value equal to such minimum statutory tax
withholding amount

 

ENERGY EAST CORPORATION

 

By: _________________________
          Secretary

Dated: ___________

 

 

ACKNOWLEDGEMENT:

 

Participant acknowledges receipt of a copy of the Plan and represents that
Participant is familiar with the terms and provisions contained therein.
Participant hereby accepts the Award subject to all of the terms and provisions
of the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions and interpretations of the Committee as to any questions
arising under the Restricted Stock Award Grant or the Plan.

 

 

Participant: _____________________________

Address:      _____________________________

                       _____________________________